Cassd:14-6re00RRGRKK Donwuewrs8232 Filed 09/19/20 Page 1 of 33

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

tee a re apne

 

wen ee eee eee eee x
UNITED STATES OF AMERICA : FINAL ORDER OF FORFEITURE
-V.- ; 52/83 16 Cr. 576 GFK)
MICHAEL MAZZARA, : USDC SDNY
CHARLES KERRIGAN, a/k/a “Duke,” : DOCUMENT
ANTHONY MASCUZZIO, and OE OVP OMI AE Ey:
CHRISTOPHER KERRIGAN ELEC ROMNECALLY FILED
DOC fh
Defendants. ; DATE FILED:  f-is-2o
j Karyaenennmncene aye erase basin “teenage SONNE
wee ee eee xX

WHEREAS, on or about March 30, 2018, the Court entered a Preliminary Order of
Forfeiture as to Specific Property and Substitute Assets/Money Judgment (D.E. 222) with respect
to defendant Christopher Kerrigan (the “Christopher Kerrigan Preliminary Order’), imposing a
money judgment in the amount of $20,841,850.38, in United States currency against Christopher
Kerrigan, and forfeiting, inter alia, to the United States all right, title and interest of Christopher
Kerrigan in the property listed in Appendix A (the “Specific Property”) and the property listed in
Appendix B (the “Substitute Assets’) attached hereto;

WHEREAS, on or about April 16, 2018, the Court entered an Amended Consent
Preliminary Order of Forfeiture as to Specific Property and Substitute Assets/Money Judgment
(D.E. 237) with respect to defendant Michael Mazzara (the “Mazzara Amended Preliminary
Order”), imposing a money judgment in the amount of $20,887,360.38, in United States currency
against Mazzara, and forfeiting, inter alia, to the United States all right, title and interest of
Mazzara in the Specific Property and the Substitute Assets;

WHEREAS, on or about April 30, 2018, the Court entered a Preliminary Order of

Forfeiture as to Specific Property and Substitute Assets/Moncy Judgment (D.E. 245) with respect

aw Saat be iat rn rt a hal ie bem ae
CRES4A AB SCOOSIASRKK DDaoMmMeIer Filed OON1320 Paye 2 af33

to defendant Charles Kerrigan (the “Charles Kerrigan Preliminary Order”), imposing a money
judgment in the amount of $20,887,360.38 in United States currency against Charles Kerrigan,
and forfeiting, inter alia, to the United States all right, title and interest of Charles Kerrigan in the
Specific Property and the Substitute Assets,

WHEREAS, on or about May 7, 2018, the Court entered an Amended Consent
Preliminary Order of Forfeiture as to Specific Property and Substitute Assets/Money Judgment
(D.E. 249) with respect to defendant Anthony Mascuzzio (the “Mascuzzio Amended Preliminary
Order,” together with the “Christopher Kerrigan Preliminary Order,” the “Mazzara Amended
Preliminary Order, and the “Charles Kerrigan Preliminary Order,” the “Preliminary Orders of
Forfeiture”), imposing a money judgment in the amount of $20,887,360.38 in United States
currency against Mascuzzio, and forfeiting, inter alia, to the United States all right, title and
interest of Mascuzzio in the Specific Property and the Substitute Assets;

WHEREAS, on or about December 12, 2018, the Court entered a Preliminary Order
of Forfeiture as to Specific Property and Substitute Assets (16 Cr. 817, D.E. 16) with respect to
Heather Kombhaber, forfeiting, inter alia, to the United States all right, title and interest of
Kornhaber in the Specific Property and certain of the Substitute Assets,

WHEREAS, on or about November 16, 2018, the Court entered a Preliminary
Order of Forfeiture as to Specific Property and Substitute Assets (17 Cr. 624, D.E. 8) with respect
to Lisa Weldon, forfeiting, inter alia, to the United States all right, title and interest of Weldon in
the Specific Property and certain of the Substitute Assets;

WHEREAS, the Preliminary Orders of Forfeiture directed the United States to
publish, for at least thirty (30) consecutive days, notice of the Preliminary Orders of Forfeiture,

notice of the United States’ intent to dispose of the Specific Property and the Substitute Assets,
2
C&SSt: 16 6rORACORKKDaanuaeBas2 Filed 09/13/20 Page 3 of 43

and the requirement that any person asserting a legal interest in the Specific Property and/or the
Substitute Assets must file a petition with the Court in accordance with the requirements of Title
21, United States Code, Sections 853(n)(2) and (3). The Preliminary Orders of Forfeiture further
stated that the United States could, to the extent practicable, provide direct written notice to any
person known to have an alleged interest in the Specific Property and/or the Substitute Assets and
as a substitute for published notice as to those persons so notified;

WHEREAS, the provisions of Title 21, United State Code, Section 853(n)(1), Rule
32.2(b)(6) of the Federal Rules of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ai) of
the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, require
publication of a notice of forfeiture and of the Government’s intent to dispose of the Specific
Property and the Substitute Assets before the United States can have clear title to the Specific
Property and the Substitute Assets;

WHEREAS, the Notice of Forfeiture and the intent of the United States to dispose
of the Specific Property and the Substitute Assets was posted on an official government internet
site (www.forfeiture.gov) beginning on May 26, 2018 for thirty (30) consecutive days, through
June 24, 2018, pursuant to Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty and
Maritime Claims and Asset Forfeiture Actions, and proof of such publication was filed with the
Clerk of the Court on July 30, 2018 (D.E. 271 and 272);

WHEREAS, on or about May 5, 2018, notice of the Mazzara Amended Preliminary
Order, which pertains to all of the Specific Property and Substitute Assets referenced in the
Preliminary Orders of Forfeiture, was sent by certified mail, return receipt requested, to all parties
believed by the United States to have a potential interest in the Specific Property and/or the

Substitute Assets (the “Noticed Parties”) attached hereto as Exhibit 1;
3
CRRSA:1D-GrCOORETINIEK DianuetGaBL Filed 09/13/20 Page 4 of 13

WHEREAS, the defendants in this case, Kornhaber, Weldon, and the Noticed
Parties are the only persons and/or entities known by the Government to have a potential interest
in the Specific Property and/or the Substitute Assets;

WHEREAS, all the claims and petitions filed to contest the forfeiture as to the
Specific Property and/or the Substitute Assets have been resolved, no other parties have appeared
to contest the action to date, and the statutory time periods for doing so, as set forth in Title 21,
United States Code, Section 853(n)(2), have expired;

WHEREAS, pursuant to Title 21, United States Code, Section 853(m)(7), the
United States shall have clear title to any forfeited property following the Court’s disposition of

all petitions filed under Title 21, United States Code, Section 853(n);

NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

1, All right, title and interest in the Specific Property and the Substitute Assets
is hereby forfeited and vested in the United States of America, and shall be disposed of according
to law,

2, Pursuant to Title 21, United States Code, Section 853(n)(7) the United
States of America shall and is hereby deemed to have clear title to the Specific Property and the
Substitute Assets.

3. The United States Marshals Service (or its designee) shall take possession
of the Specific Property and the Substitute Assets, and dispose of the same according to law, in
accordance with Title 21, United States Code, Section 853(h).

A, The Clerk of the Court shall forward four certified copies of this Final Order

of Forfeiture to Assistant United States Attorney Alexander Wilson, Co-Chief, Money Laundering
4
CASSE:16-COOETAREK DRM Bse2 Filed 09/13/20 Page 5 of 13

and Transnational Criminal Enterprises Unit, United States Attorney’s Office, Southern District
of New York, One St. Andrew’s Plaza, New York, New York 10007.

Dated: New York, New York
Sefmbey VE, 2020

SO ORDERED:

( _ HONORABLE JOHN F. KEENAN
UNITED STATES DISTRICT JUDGE
